UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 814-00830 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact name of registrant as specified in its charter) MARYLAND 77-6100553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 150 Almaden Boulevard, Suite 1250 San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 886-7096 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrat has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2011 Common Stock, $0.001 par value per share TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Statement of Assets and Liabilities (Unaudited) as of June 30, 2011 2 Statement of Operations (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through June 30, 2011 3 Statement of Cash Flows (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through June 30, 2011 4 Statement of Changes in Net Assets (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through June 30, 2011 5 Selected Per Share Data and Ratios (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through June 30, 2011 6 Schedule of Investments (Unaudited) as of June 30, 2011 7 Notes To Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Firsthand Technology Value Fund, Inc. Statement of Assets and Liabilities June 30, 2011 (Unaudited) ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ Affiliated issuers at acquisition cost Total acquisition cost $ Unaffiliated issuers at market value $ Affiliated issuers at market value Total market value (Note 7) Cash Receivable from interest Other assets * Total Assets LIABILITIES Payable to affiliates (Note 5) Consulting fee payable Accrued expenses and other payables Total liabilities NET ASSETS $ Net assets consist of: Common Stock, par value $0.001 per share, 100,000,000 shares authorized $ Paid-in-capital Accumulated net investment loss ) Accumulated net realized gain from security transactions Net unrealized depreciation on investments ) NET ASSETS $ Shares of common stock outstanding Net asset value per share (Note 7) $ * Other assets consist of $893 Nortel Securities class actionlitigation receivable and $40,231 of contingent receivable from the sale of Solaicx (a private company)to MEMC for an initial cash payment plus possible future cash payments if certain criteria are met. See accompanying notes to financial statements 2   Firsthand Technology Value Fund, Inc. Statement of Operations PERIOD ENDED JUNE 30, 2011 (UNAUDITED) (1) INVESTMENT INCOME Unaffiliated interest $ Affiliated interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration and accounting fees Custody fees Transfer agent fees Printing fees Trustees fees Professional fees Other fees TOTAL EXPENSES NET INVESTMENT LOSS ) Net Realized and Unrealized Loss on Investments Net realized gains from security transactions Unaffiliated Net change in unrealized depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease In Net Assets Resulting From Operations $ ) Net Decrease In Net Assets Per Share Resulting From Operations $ ) For the period April 18, 2011 (inception) through June 30, 2011. See accompanying notes to financial statements 3 Firsthand Technology Value Fund, Inc. Statement of Cash Flows PERIOD ENDED JUNE 30, 2011 (UNAUDITED) (1) CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in Net Assets resulting from operations $ ) Adjustments to reconcile net decrease in Net Assets derived from operations to net cash used in operating activities: Purchases of investments ) Proceeds from disposition of investments Proceeds from litigation settlements Increase in interest receivable ) Increase in payable to affiliates Increase in other assets ) Net realized gain from investments ) Net unrealized appreciation/depreciation from investments Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shares issued Proceeds for shares redeemed — Net cash provided by financing activities Net change in cash Cash - beginning of period — Cash - end of period $ For the period April 18, 2011 (inception) through June 30, 2011. See accompanying notes to financial statements 4 Firsthand Technology Value Fund, Inc. Statement of Changes in Net Assets PERIOD ENDED JUNE 30, 2011 (UNAUDITED) (1) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized depreciation on investments ) Net decrease in net assets from operations ) FROM COMMON STOCK TRANSACTIONS Issuance of common stock Payment for shares redeemed — Net increase in net assets from Common Stock transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ Accumulated Net Investment Loss $ ) COMMON STOCK ACTIVITY Shares issued Shares redeemed — Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period For the period April 18, 2011 (inception) through June 30, 2011. See accompanying notes to financial statements 5 Firsthand Technology Value Fund, Inc. Selected Per Share Data and Ratios PERIOD ENDED JUNE 30, 2011 (UNAUDITED) (1) Net asset value at beginning of period $ Income from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Net asset value at end of period $ Stock price per share at end of period $ Total return Based on net asset value (2.00%)(A) Based on stock price (43.72%)(A) Net assets at end of period (millions) $ Ratio of total expenses to average net assets 2.74%(B) Ratio of net investment loss to average net assets (2.45%)(B) Portfolio turnover rate 12%(A) For the period April 18, 2011 (inception) through June 30, 2011. (A) Not Annualized (B) Annualized See accompanying notes to financial statements 6 Firsthand Technology Value Fund, Inc. Schedule of Investments JUNE 30, 2011 (UNAUDITED) PORTFOLIO SHARES/ COMPANY INDUSTRY TYPE OF INVESTMENT PAR VALUE ($) VALUE Silicon Genesis Corporation Intellectual Property Preferred Stock – Series 1-C * (1) (2) $ Preferred Stock – Series 1-D * (1) (2) Preferred Stock – Series 1-E * (1) (2) Preferred Stock – Series 1-F * (1) (2) Common Stock * (1) (2) Preferred Stock Warrants – Series 1-E * (1) (2) Preferred Stock Warrants – Series 1-E * (1) (2) Common Stock Warrants * (1) (2) Convertible Note (1) (2) Matures November 2011 Interest Rate 20% $ Total Intellectual Property - 6.5% IP Unity, Inc.
